DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Information Disclosure Statement
The information disclosure statement (IDS), submitted on March 9 of 2021, is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

	
Allowable Subject Matter
Claims 1-10 are allowed.

The following is an Examiner’s statement of reasons for allowance:
Applicant teaches an illumination apparatus including a light source for emitting first light having a first wavelength band; a light guide for propagating a first portion of the first light; a phosphor element for converting a second portion of the first light into a second light having a second wavelength band different from the first wavelength band; and a light combiner that combines the first light out of the light guide with the second light out of the phosphor element.  The light guide and the phosphor element are disposed side by side, with the light source facing the light guide and the phosphor element.  In a first embodiment, the light guide and the phosphor element are not in optical communication.  In a second embodiment, the light combiner includes a prism .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ismael Negron whose telephone number is (571) 272-2376.  The examiner can normally be reached on Monday-Friday from 9:00 A.M. to 6:00 P.M.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jong-Suk (James) Lee, can be reached on (571) 272-7044.  The facsimile machine number for the Art Group is (571) 273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

 

/Ismael Negron/
Primary Examiner
AU 2875